DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed February 2, 2021.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Everhart on February 25, 2021.

The application has been amended as follows: 
Claim 13 line 2, change “a container configured to contain the liquid composition of claim 1” to --a container containing the liquid composition of claim 1--

Cancel claims 19 and 20 without prejudice


Claims 1-7 and 9-12 are allowable. Claims 13-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I, II, III, IV, and V, as set forth in the Office action mailed on September 9, 2020, is hereby withdrawn and s 13-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claims 1-7 and 9-18 are currently pending wherein claims 1-7 and 9-12 read on a liquid composition, claims 13-15 read on a device containing said composition, claim 16 reads on a method of manufacturing a porous resin using said composition, claim 17 reads on a porous resin formed from said composition, and claim 18 reads on a product containing said porous resin of claim 17.

Allowable Subject Matter
Claims 1-7 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Hessing et al (US 2018/0201746).

Summary of claim 1:

a polymerizable compound; and 
a solvent,
wherein the liquid composition can form a porous resin,
wherein the liquid composition, when stirred, transmits at least 30 percent of incident light having a wavelength of 550 nm, 
wherein, when an element comprising the liquid composition is cured, a haze value of the element increases by 1.0 percent or more, and
wherein the porous resin has a pore size of from 0.01 to 10 urn.

Hessing teaches a composition that contains an ethylenically unsaturated compound (abstract) as well as a solvent (0061).  However, Hessing does not teach or fairly suggest the claimed liquid composition wherein the composition forms a porous resin, wherein the composition transmits the claimed amount of light at a given wavelength, wherein the haze values increases by 1.0 percent or more when cured, and wherein the porous resin has a pore size from 0.0.1 to 10 µm.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763